Order, Supreme Court, New York County (Joan B. Carey, J.), entered April 22, 2009, which denied plaintiff’s motion to impose sanctions on defendant, unanimously affirmed, without costs.
Supreme Court providently exercised its discretion in denying plaintiffs motion for sanctions, which was brought eight months after the trial had concluded with a verdict in plaintiffs favor. While the trial court had stated that plaintiff could move for sanctions “whenever [she] wishfed] to,” this remark did not provide plaintiff with an unlimited period of time to bring the *441motion, and as the court found, the eight-month delay was unreasonable. Concur—Sweeny, J.E, Buckley, Catterson, Acosta and Freedman, JJ.